NOT DESIGNATED FOR PUBLICATION

                                              No. 123,970

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                     JADYN NATHANIEL COOPER,
                                            Appellant.

                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed January 21, 2022.
Affirmed.


        Sam S. Kepfield, of Hutchinson, for appellant.


        Kristi D. Allen, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before SCHROEDER, P.J., BRUNS and WARNER, JJ.


        PER CURIAM: Jadyn Cooper challenges the district court's revocation of his
probation for misdemeanor offenses. He asserts the court should have used the procedure
for assessing probation violations in felony cases, not misdemeanors, because his
misdemeanor crimes can be aggregated in later cases, leading to a more severe sentence.
But the fact that Cooper's convictions may have a particular legal impact during
sentencing in later cases does not change the legislature's classifications of Cooper's
present offenses as misdemeanors. We affirm.




                                                     1
       In August 2019, the State charged Cooper with five counts of violation of a
protective order, each a class A person misdemeanor, for incidents occurring between
December 2018 and May 2019. Cooper entered guilty pleas to three of these counts in
August 2020. The district court then imposed 12 months' probation with an underlying
controlling 24-month jail sentence. As part of his probation, Cooper agreed to follow
certain conditions such as obeying the law, maintaining employment or providing proof
of a job search, and completing a domestic-violence assessment and following its
recommendations.


       In January 2021, Cooper's probation officer reported that he had violated the
conditions of his probation in several ways. The alleged violations included committing
the crimes of criminal damage to property, aggravated assault, and aggravated battery
against his wife; failing to provide proof of completing an anger-management class, as
recommended by his domestic-violence assessment; failing to provide proof of a job
search; and not making scheduled court payments. The court prohibited Cooper from
having contact with his wife and scheduled an evidentiary hearing. In late March, before
the evidentiary hearing, Cooper's probation officer filed an additional probation-violation
warrant, stating Cooper committed the crimes of driving while suspended and possession
of marijuana and alleging Cooper had violated the court's no-contact order on various
occasions.


       The court held an evidentiary hearing in April. Based on the evidence presented,
which included a police video of Cooper's wife shortly after the alleged aggravated
battery, the court found Cooper violated all the conditions contained in the January
warrant and some of the no-contact conditions from the March warrant. Based primarily
on the fact that Cooper committed multiple new crimes, the court revoked probation and
imposed the underlying jail sentence. Cooper appeals that decision.




                                             2
       Appellate courts review a district court's decision to revoke probation for an abuse
of discretion. State v. McFeeters, 52 Kan. App. 2d 45, 47, 362 P.3d 603 (2015). A court
abuses its discretion when its decision is arbitrary, fanciful, or unreasonable, or when that
decision is rooted in an error or law or fact. 52 Kan. App. 2d at 47. The person
challenging the revocation decision bears the burden to show the district court erred. 52
Kan. App. 2d at 47.


       When Cooper committed his underlying crimes, Kansas law imposed different
probation revocation procedures for misdemeanor and felony convictions. When a person
violated his or her probation in a misdemeanor case, a district court had broad discretion
to continue or modify probation, impose a two- or three-day intermediate jail sanction, or
revoke probation. K.S.A. 2018 Supp. 22-3716(b)(3)(B)(i)-(iii). In felony cases, a court
could generally revoke probation only after imposing an initial 2- or 3-day jail sanction
and a subsequent 120- or 180-day prison sanction. K.S.A. 2018 Supp. 22-3716(c)(1)(A)-
(E). But a court could bypass these intermediate sanctions in certain instances, including
when the probationer committed a new crime or when the court explained with
particularity either why the sanction would jeopardize public safety or how it would not
serve the probationer's welfare. K.S.A. 2018 Supp. 22-3716(c)(8)(A), (9)(A).


       Cooper argues that the district court made a legal error when it followed the
misdemeanor-revocation procedure rather than the felony procedure. He asserts that
because his three person misdemeanor convictions can be aggregated and treated as one
person felony for criminal-history purposes in future prosecutions, the court should have
treated them as a felony for probation-revocation purposes as well. See K.S.A. 2020
Supp. 21-6811(a). And he argues that under the felony-revocation procedure, the court
erred when it revoked his probation without explaining with particularity why a sanction
would jeopardize public safety.




                                              3
       There are several problems with this argument. Most notably, the statute's
language is unambiguous regarding its treatment of felony and misdemeanor offenses.
K.S.A. 2018 Supp. 22-3716(b) establishes the revocation procedure for misdemeanor
cases. Because Cooper was convicted of misdemeanors, that section applies, and the
district court had discretion to revoke his probation. See State v. Keel, 302 Kan. 560, Syl.
¶ 6, 357 P.3d 251 (2015) (when statute is clear, appellate courts do not add language to
statute that is not readily found); see also State v. Hunter, No. 117,304, 2017 WL
6062922, at *2-3 (Kan. App. 2017) (unpublished opinion) (rejecting similar argument to
that raised by Cooper). Knowing that a misdemeanor conviction might have collateral
consequences in later cases does not change the legislature's classification of that crime
as a misdemeanor.


       We also note that even if Cooper's underlying crimes were felonies, the district
court had discretion to revoke his probation since he committed new crimes. K.S.A. 2018
Supp. 22-3716(c)(8)(A). Thus, the statutory section on which Cooper relies—K.S.A.
2018 Supp. 22-3716(c)(9)(A)—would not apply.


       In sum, Kansas law vested the district court with broad discretion to address
Cooper's probation violations, including the authority to revoke his probation. Cooper has
not shown the court abused that discretion when it revoked his probation after he
committed multiple new crimes, and we find no error in the court's decision. The district
court did not abuse its discretion when it revoked Cooper's probation.


       Affirmed.




                                             4